Order entered July 15, 2022




                                                      In The
                                          Court of Appeals
                                   Fifth District of Texas at Dallas

                                             No. 05-22-00475-CV

                  IN RE ASPEN HEIGHTS CONSTRUCTION, LLC, Relator

                   Original Proceeding from the 192nd Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-20-15745

                                               ORDER
                             Before Justices Schenck, Reichek, and Carlyle

              Before the Court is relator’s May 18, 2022 petition for writ of mandamus.

      We request that real party in interest and respondent file a response, if any, to the

      petition for writ of mandamus by July 29, 2022.1




                                                               /s/     DAVID J. SCHENCK
                                                                       JUSTICE




1
    Justice Carlyle would deny the petition for writ of mandamus without requesting a response.